DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
	It is noted that the applicant used the following term(s) which have special definitions defined in the specification: 
Electrohydrostatic actuator (EHA): an electric actuator in which a hydraulic pump for supplying hydraulic oil to a hydraulic actuator is driven by an electric motor
Electromechanical actuator (EMA): an electric actuator that is driven by a member such as an electric cylinder, a gear, or a screw without using hydraulic pressure
Dielectric barrier discharge plasma actuator (DBD-PA) : a plasma actuator (PA) in which electrodes are arranged to put a dielectric therebetween and plasma is generated on only one surface of the dielectric by applying high alternating-current (AC) voltage between the electrodes.

Allowable Subject Matter
Claims 6 and 7  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the 112b.
Claims 1-5 and 7-14 are allowed.

Regarding claim 1, the prior art does not teach: the aircraft steering system,
wherein the controller is further configured to control the plasma actuator on a basis of control information for the flight control surface when the torque is cut off, the control information being inputted from a flight controller of the aircraft.
The prior art fails to teach the use of a plasma actuator as a backup device in the case of an electromechanical or similar actuator failure.
Claims 2-5 and 7-14 are allowed as a result of it being dependent on claim 1.

Response to Arguments
Applicant’s arguments, see pages 5 and 6 of applicant’s reply, filed 05/13/2022, with respect to all objections and rejections have been fully considered and are persuasive.  All objections and rejections of the claims have been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Berger (DE 102013005336 A1) teaches an actuator with a clutch and driven by an electric motor for use in controlling an aircraft control surface.
Whalen (EP 2441669 B1) teaches boundary layer control actuators for use on the vertical tail to prevent flow separation
Silkey (US 8220753 B2) teaches the use of plasma actuators in a variety of circumstances on an aircraft, including on different control surfaces.
Goelling (WO 2011095360 A1) teaches an electromechanically actuated control surface also including plasma actuators to prevent flow separation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642